                                                                                                    Page 2 of 2



                  This is the parties’ third request for an adjournment of the initial conference. The first

           two requests were granted. Dkt. Nos. 14 and 16. I thank the Court for its consideration of these

           requests.



                                                             Respectfully submitted,

                                                         By: /s/        Charles Crain
                                                            Charles Crain, Supervising attorney
                                                            MEDIA FREEDOM AND INFORMATION
                                                              ACCESS CLINIC
                                                            ABRAMS INSTITUTE
                                                            Yale Law School
                                                            P.O. Box 208215
                                                            New Haven, CT 06520-8215
                                                            Tel: (203) 436-5824
                                                            Fax: (203) 432-3034
                                                            Email: charles.crain@yale.edu
GRANTED. The initial pretrial conference
scheduled for March 18, 2020 is ADJOURNED to
April 16, 2020, at 11:40 a.m. The conference will
be held telephonically and the parties are to
participate as instructed in the Court's March 9,
2020 order. ECF No. 17.

By April 8, 2020, the parties shall submit a joint
status letter.

SO ORDERED.

Dated: March 9, 2020
       New York, New York
